 Case: 4:20-cv-00689-JMB Doc. #: 11 Filed: 09/03/20 Page: 1 of 1 PageID #: 141



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ERIN BULFIN,                                     )
                                                 )
               Plaintiff,                        )
                                                 )
       vs.                                       )           Case No. 4:20 CV 689 JMB
                                                 )
BECKY RAINWATER, et al.,                         )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court for examination pursuant to Rule 4(m), Fed.R.Civ.P.

       On May 26, 2020, plaintiff filed this action under 42 U.S.C. § 1983, alleging that

defendants unlawfully euthanized her dog in violation of her rights as secured by the Fourth and

Fourteenth Amendments to the United States Constitution. The Court file does not contain proof

of service upon, or waiver of service by, defendant Philip Wagenknecht. Under Rule 4(m), if a

defendant is not served within 90 days after the complaint is filed, the Court must dismiss the

action without prejudice or order that service be made within a specified time. The Rule 4(m)

period for service has expired and plaintiff has not sought an extension of the period.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff shall cause service to be effected upon

defendant Philip Wagenknecht and file proof of service not later than September 24, 2020. In the

absence of good cause shown, failure to timely file proof of service will result in dismissal of

plaintiff’s claims against defendant Philip Wagenknecht without prejudice.



                                              /s/ John M. Bodenhausen
                                              JOHN M. BODENHAUSEN
                                              UNITED STATES MAGISTRATE JUDGE
Dated this 3rd day of September, 2020.
